Citation Nr: 1509831	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-10 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and generalized anxiety disorder.   



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1975 to January 1976 with additional service in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Portland, Oregon Regional Office (RO) of the Department of Veterans' Affairs (VA).

In September 2014, a Board hearing was held at the RO before the undersigned; a transcript of the hearing is of record.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence indicates that the Veteran was a victim of an armed robbery during service and he alleges that this victimization has resulted in current PTSD/anxiety.  He was afforded with a VA examination in relation to this claim in June 2010.  The examiner commented that the Veteran met the criteria for a diagnosis of generalized anxiety disorder.  However, the examiner proceeded to render a diagnosis of PTSD.  The examiner also opined that the etiology of the Veteran's anxiety was unclear but that there was no compelling information suggesting that it was related to military service, indicating that it just as easily could have been related to past stressors of his marriage ending or a DUI.  At the September 2014 Board hearing, the Veteran testified that the examiner's interview was very brief and that he did not feel like he had an opportunity to provide the story of his victimization during service.  Given that the June 2010 VA examiner's actual psychiatric diagnosis is unclear from his report; given that his opinion concerning the actual likelihood that the Veteran's current psychiatric symptomatology is related to the armed robbery in service is somewhat vague; and given the Veteran's assertion that the examiner did not allow him to appropriately  provide his personal account of the in-service victimization, the Board finds that a new VA examination is necessary prior to final adjudication of this claim.  Prior to affording the Veteran the examination, the AOJ should obtain any available records of evaluation or treatment the Veteran received at the Salem Veteran's Center, as the Veteran has indicated that he was evaluated there sometime after service.  The AOJ should also ask the Veteran to identify any additional sources of treatment or evaluation he has received for mental health problems since service, and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment records from the Salem Veterans' Center.   

2.  Ask the Veteran to identify any additional sources of treatment or evaluation he has received for psychiatric disability since service and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  

3.  Thereafter, arrange for a VA psychiatric examination, preferably by an examiner other than the one who conducted the June 2010 VA examination.   

The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  This review should include the service treatment records, accounts of the robbery during service, the Veteran's assertions, including a March 2010 statement, July 2010 notice of disagreement, April 2013 Form 9 and September 2014 hearing testimony, the June 2010 VA examination, and any other information deemed pertinent.  

The examiner must identify all current psychiatric disorders found to be present, i.e., PTSD, generalized anxiety disorder, etc.  A specific determination should be made as to whether the Veteran meets the diagnostic criteria for PTSD under the DSM-V.  Any indicated tests should be performed.  

The examiner should then provide an opinion as to whether it is at least as likely as not (i.e. a 50% chance or greater) that any current psychiatric disorder had its clinical onset during active service or is related to any incident of service, to include the in-service robbery.

The examiner should explain the rationale for the opinion given.

4.  Review the VA examination report to ensure that it is in full compliance with the remand instructions.  If not, take appropriate corrective action.  

5.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

